Citation Nr: 9911786	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for a right shoulder injury (major).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post severe crushing injury of the right 
forearm (major).

3.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right navicular (major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service between October 1968 and 
November 1991.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from the initial July 1994 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida.  The RO, in 
pertinent part, granted entitlement to service connection for 
residuals of a right shoulder injury with assignment of a 20 
percent evaluation effective December 9, 1993; and for 
residuals of a fracture of the right navicular with 
assignment of a noncompensable evaluation effective  December 
9, 1993.  

In February 1996 the RO granted entitlement to service 
connection for status post severe crush injury of the right 
forearm with assignment of a 10 percent evaluation effective 
December 9, 1993.

In September 1997, the Board remanded the case to the RO for 
further development and adjudicative actions.  The case has 
recently been returned to the Board for appellate 
consideration.

In May 1998 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for final appellate 
review.

The attention of the RO is directed to the January 1998 
medical examination report containing the veteran's comments 
regarding a neck disorder and headaches which may reasonably 
be interpreted as claims for service connection.  These 
issues have neither been prepared nor certified for appellate 
review and are referred to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  Clinical manifestation of the right shoulder injury are 
limitation of motion and pain that result in mild impairment 
from exacerbations of pain and interfere with prolonged 
overhead work, but without current evidence of 
incoordination, excess fatigability, disuse atrophy or 
symptomatic scar residuals. 

2.  The status post severe crushing injury of the right 
forearm is manifested currently by some pain at the area of 
the residual scar but without functional impairment evidenced 
by demonstrable limitation of motion or objectively shown 
incoordination, excess fatigability, disuse atrophy or 
impairment of hand function.

3.  The right navicular fracture residuals are currently 
manifested by demonstrable limitation of motion but without 
current evidence of incoordination, excess fatigability, 
disuse atrophy or ankylosis. 

4.  The right shoulder, right forearm and right wrist 
disabilities are not shown by competent evidence to have 
rendered the veteran's disability picture unusual or 
exceptional in nature, resulted in marked interference with 
employment or to have required frequent inpatient care as to 
render impractical the application of regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for a right shoulder injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5201 (1998). 

2.  The criteria for an initial evaluation in excess of 10 
percent for status post severe crushing injury of the right 
forearm have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 
7804 (1998). 

3.  The criteria for an initial compensable evaluation of 10 
percent for residuals of a fracture of the right navicular 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.




In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.



As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints. The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Ratings shall be based as far as practicable, upon the 
average earning impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).


I.  Entitlement to an initial evaluation 
in excess of 20 percent for a right 
shoulder injury.

Factual background

The veteran filed his initial claim for service connection 
for a right shoulder disorder on December 9, 1993.

The RO in July 1994 after review of the veteran's service 
medical records and a recent VA examination granted service 
connection for residuals of a right shoulder injury (major) 
that it rated 20 percent disabling under Diagnostic Code 5201 
criteria effective December 9, 1993.

On the January 1994 VA examination, it was reported that the 
veteran previously had two operations on the right shoulder 
and that currently he complained of a loss of flexion and of 
being unable to fully abduct the shoulder because of pain.  
He reported that this was a handicap to him in his work as a 
marine electrician.  The examiner reported that the veteran 
was right-handed and had a 12-cm. surgical scar in the right 
anterior shoulder, the appearance of a loss of the acromion 
process and a possible loss of the anterior part of the 
deltoid muscle.  The range of motion for the right shoulder 
was flexion to 135 degrees, extension to 40 degrees and 
abduction to 80 degrees.  The examiner reported a normal 
neurological evaluation.  The pertinent diagnosis was history 
of injury and surgery on two occasions to the right shoulder 
with resultant significant limitation of motion and apparent 
deformity.

The veteran in disagreeing with the 1994 rating determination 
asserted that the right shoulder and forearm injury residuals 
resulted in a loss of strength and nerve damage, and were 
therefore more disabling. 

On a January 1998 neurology examination, the 
electrodiagnostic tests (EMG and nerve conduction study) were 
reported as showing normal nerve conduction for the right 
median and ulnar nerve and normal motor units for all muscles 
examined in amplitude and duration.  The examiner stated that 
the claims folder was reviewed and that the veteran reported 
right shoulder and arm pain on almost a daily basis and that 
he worked as a delivery person.  The veteran also complained 
that he could not lift very well above his head.  He also 
complained of numbness and weakness of the right hand, 
trouble lifting and a feeling that his entire right arm is 
weak. 

The examiner reported that the veteran was able to hold both 
arms out in front of him and there was no drift of the right 
arm, but he could not completely straighten out the right arm 
and he was able to hold it above his head with difficulty.  
There was some give way weakness of the right shoulder 
deltoid muscle secondary to pain, +1/4 deep tendon reflexes 
and an unremarkable sensory examination.  The examiner 
reported normal grip strength and noted the normal findings 
on the electrodiagnostic studies.  

The examiner's impression was history of acromioclavicular 
separation and surgical repair of the right shoulder with 
some limited range of motion of the right shoulder and no 
significant abnormality neurologically.  The examiner opined 
that the veteran did have some mild functional loss because 
of pain and flare-ups but there did not appear to be any 
actual neurologic injury to the nerves of the upper extremity 
or the hand. 

On a VA examination in February 1998, the examiner indicated 
that the veteran's claims folder had been reviewed and that 
the veteran stated currently the right shoulder was "not too 
bad" and that he had discomfort as opposed to any 
significant pain.  The veteran reported that activities such 
as heavy lifting or overhead type work would cause increased 
left shoulder pain.  The veteran reported work for a delivery 
service and that he gave up his electrician work because of 
problems attempting overhead work eight to ten hours a day.

The examiner reported a well healed 10-cm. surgical scar over 
the right shoulder and that the right shoulder had the 
following range of active/passive motion in degrees: flexion 
165/165 with pain on extremes of flexion; abduction 165/180 
with pain noted from 165 to 180 degrees; internal and 
external rotation of 90 degrees with minimal discomfort.  

The veteran had tenderness to palpation over the area of the 
acromioclavicular joint and the posterior aspect of the 
shoulder and there was a mild prominence of the 
acromioclavicular joint and mild crepitation of that joint on 
passive range of motion testing.  The examiner reported that 
the impingement sign was negative.  On radiology examination, 
the right shoulder was reported as showing about a 1-cm. 
widening of the acromioclavicular joint suggesting prior 
surgery, normal coracoclavicular relations and normal 
glenohumeral joint.  The impression was residuals of third-
degree acromioclavicular joint separation, right shoulder, 
postoperative times two.

The examiner opined that there appeared to be some mild 
limitation of motion noted on the examination.  The examiner 
noted the veteran's reported history of increased pain on use 
particularly in the right shoulder region with overhead work 
or lifting and stated that functional limitation of the right 
shoulder was primarily related to those activities.  The 
examiner reported seeing no weakened movement, excess 
fatigability or incoordination at this time related to the 
right shoulder.

The examiner opined that there was some limitation in the 
veteran's ability to perform average employment as he was 
trained as a marine electrician and had to give up this work 
secondary to difficulties with overhead work due to problems 
of the right shoulder but that the severity of the 
manifestations of the right shoulder could not be quantified.  
The examiner stated that veteran had some pain on extremes of 
motion of the right shoulder in flexion and abduction and 
that there was no evidence of muscle atrophy or skin changes 
indicative of disuse.

The examiner opined that from the record and examination 
there was adequate pathology of the right shoulder to support 
the level of his complaints particularly regarding overhead 
work and lifting and that certainly a flare-up of pain 
involving the right shoulder could further limit functional 
use, but it was not possible to attempt to express this in 
terms of additional degrees of limitation of motion as this 
could not be determined with any degree of medical certainty.  

Criteria

Limitation of motion of the arm (major) to 25° from side 
shall be rated 40 percent. Limitation of motion midway 
between side and shoulder level shall be rated 30 percent, 
and limitation of motion at shoulder level shall be rated 20 
percent.  Diagnostic Code 5201. 

Impairment of the clavicle or scapula (major or minor), 
dislocation shall be rated 20 percent.  Nonunion, with loose 
movement shall be rated 20 percent, and without loose 
movement, 10 percent.  Malunion shall be rated 10 percent.  
Or rate on impairment of function of contiguous joint.  
Diagnostic Code 5203.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  For the shoulder, 
forward elevation (flexion) and abduction 0 to180 degrees, 
internal rotation 0 to 90 degrees and external rotation 0 to 
90 degrees.  

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation-the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation. 38 C.F.R. 
§ 4.71.

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Diagnostic Codes 7803 and 7804.  Note: The 10 percent rating 
will be assigned, when the requirements are met, even though 
the location may be on tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  

Other scars shall be rated on limitation of function of part 
affected.  Diagnostic Code 7805.

Analysis

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed to the extent possible and 
that no further duty to assist exists with respect to the 
veteran's well grounded claim for increased disability 
compensation for the right shoulder.  The RO conscientiously 
developed the record to address the concerns mentioned in the 
1997 Board remand.  The RO contacted the veteran regarding 
sources of medical treatment and the medical examinations 
were thorough and addressed the pertinent evaluative 
criteria.

Since the 1998 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board sought to have a record that would support an informed 
determination and asked the RO to request additional medical 
evidence from the veteran and obtain VA examinations.  The RO 
was conscientious in developing the record and the Board is 
satisfied that all relevant facts have been developed to the 
extent possible and that no further duty to assist exists 
with respect to the claims.  

The veteran was provided VA examinations in 1998 that are 
probative of the level of impairment and evaluated the 
disability from the perspective of joint, muscle and 
neurological impairment and each of the disabilities was 
rated in accordance with the examination findings.  
Therefore, the Board does not find any potential prejudice to 
the veteran in the evaluation of the disabilities by the RO 
after the Board remand development was completed as the 
ratings appeared to reflect the applicable criteria based 
upon the examination findings.

The medical examination records include sufficient detail 
regarding the disabilities to apply current rating criteria 
and are considered the best evidence for an informed 
determination of the veteran's current impairment from these 
disabilities.  Further, there has not been reported any other 
comprehensive evaluation or treatment since the VA 
examination reports of early 1998.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  The examinations appeared to assess the 
disability to comply with the Board remand for consideration 
of the holding in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

The veteran's disability of the right shoulder is rated 
currently in accordance with the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5201, which assess basically evidence 
of limitation of motion as the primary rating criteria for 
the incremental ratings from 20 to 40 percent.  The veteran 
has been provided the essential rating criteria.  The Board 
finds the rating scheme appropriate for the veteran's 
disability in view of the diagnosis for the shoulder 
symptomatology. Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21 (1998).  

The Board also observes that an analogous rating application 
to ankylosis under Diagnostic Code 5200 or impairment of the 
humerus under Diagnostic Code 5202 would be inapplicable in 
view of the findings on examinations since service. 

The Board observes that the RO has continued to assign a 20 
percent evaluation based upon the recent VA examinations 
which did report limitation of motion, as the range of motion 
recorded showed appreciable, but slight, disparity from the 
normal range of motion contemplated in the standardized 
description of shoulder motion in the rating schedule.  The 
RO had a medical evaluation that addressed the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59 and commented on the extent 
of functional loss as discussed in DeLuca, supra, that 
functional loss due to pain will be rated at the same level 
as the functional loss where motion is impeded.  Thus 
limitation of motion is not the sole prerequisite finding.  

Applying this information to the rating schedular criteria 
leads the Board to conclude that an increased evaluation is 
not warranted for the right shoulder.  The right shoulder 
symptoms, overall, do not appear more than a percentage 
evaluation of 20 percent would contemplate.  The rating 
scheme does not require a mechanical application of the 
schedular criteria, but applying the rating schedule 
liberally results in a 20 percent evaluation recognizing a 
symptomatic shoulder characterized by pain that reportedly 
would impact the veteran adversely with strenuous activity 
that would likely occur in the workplace with overhead work.  

The recent examination findings clearly support a conclusion 
that the veteran's disorder though productive of disability 
is characterized by minimal appreciable objective findings.  
Thus, the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint would 
clearly be appropriate in the veteran's case and allow for a 
20 percent rating under Diagnostic Code 5201 applying § 4.59 
as the minimum compensable evaluation for the joint is 10 
percent in view of the interplay of §§ 4.40 and 4.59.  

The recent VA examinations appear to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  In view of 
the foregoing, the Board concludes that the evidence is in 
favor of a 20 percent rating for the right shoulder for the 
entire period of this appeal.  38 C.F.R. § 4.7.  Clearly the 
objectively confirmed manifestations that would support a 
higher evaluation under any rating scheme applicable to the 
disability are not shown.  The examiners in 1998 did not 
confirm a neurologic component of the disability nor was 
there any quantifiable measure of additional range of motion 
lost with exacerbations.  However, the orthopedic examiner 
did not suggest that the range of motion would be so limited 
so as to meet or more nearly approximate the criteria for the 
next higher evaluation.  

In addition the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
they relate to pain and factors other than limitation of 
motion as described on two VA examinations appear to support 
no more than a 20 percent rating for the shoulder.  The Board 
must point out that the VA examinations in 1998 were 
consistent in the minimum appreciable objective findings for 
the shoulder and the disability appears to have improved from 
the standpoint of limitation of motion.  There is appreciable 
limitation of motion but appreciable manifestations that 
complement the range of motion for the shoulder appear to 
place the preponderance of the evidence against the claim for 
a rating in excess of 20 percent.  Specifically, the recent 
examinations did not confirm muscle atrophy or skin changes 
indicative of disuse, weakened movement, excess fatigability 
or incoordination.  The neurological examiner reported only 
mild functional loss because of pain and flare-ups.


II.  Entitlement to an initial evaluation 
in excess of 10 percent for residuals of 
a right forearm injury.

Factual Background

The veteran filed his initial claim for service connection 
for a right forearm disorder on December 9, 1993.

On the January 1994 VA examination, the veteran reported that 
he had sustained a crush injury of the right forearm when a 
generator fell on it and that no fracture occurred at the 
time although the arm was badly lacerated.  He claimed that 
damp weather caused the arm to be painful, stiff and cold.  
In correspondence in 1995 he complained of tissue loss and 
loss of sensation on and around the residual scar.

On a VA examination in October 1995, the veteran recalled the 
crush injury to the right forearm and complained of a lot of 
fatigue and pain in the right forearm that interfered with 
his work.  He stated that he was unable to write for a very 
long period of time without resting and that when he 
dorsiflexed the wrist there was a piling up of the muscle 
proximal to this wound.  

The examiner reported an irregular scar probably 2-to3-cm. in 
diameter across at the mid forearm at the site of the 
original injury and that the veteran could dorsiflex his 
right hand probably about 60 degrees, that the finger to 
thumb exercise was adequate, that flexion in the fingers of 
the right hand was normal and that the veteran seemed to have 
adequate strength for flexion.  The examiner stated that he 
was not completely impressed with the veteran's effort but 
that he believed this was to a large extent real.  

The examiner also reported the scar was about midway from the 
wrist to the elbow on the dorsal aspect of the right forearm 
with an indentation about the same depth as the diameter but 
probably a little wider, about 5-cm., and that there was mild 
tenderness to pressure proximal and distal to the wound that 
was described as obvious and significant, but not 
disfiguring.  The examiner stated that the veteran definitely 
had some limitation of dorsiflexion of the wrist with 
considerable loss of strength with dorsiflexion and some loss 
of strength in supination and pronation of the forearm.  The 
diagnosis was status post severe crush injury of primarily 
the soft tissues in the muscular portion of the dorsum of the 
right forearm.

Thereafter, the RO in February 1996 granted service 
connection for status post severe crush injury of the right 
forearm (major) and rated the disability 10 percent under 
diagnostic Code 7804 criteria effective December 9, 1993.

On a January 1998 neurology examination, the 
electrodiagnostic tests (EMG and nerve conduction study) were 
reported as showing normal nerve conduction for the right 
median and ulnar nerve and normal motor units for all muscles 
examined in amplitude and duration.  The veteran also 
complained of numbness and weakness of the right hand, 
trouble lifting and a feeling that his entire right arm is 
weak. .  The examiner was unable to determine if there was 
any forearm disability distinct from the wrist. 

On a VA examination in February 1998, regarding the right 
forearm the veteran indicated that it was "not too bad" 
with no particular functional limitation noted but he 
reported a feeling of fatigue with use of certain hand tools 
such as a screwdriver.  

The examiner reported an active/passive range of motion for 
the elbow and forearm of 0 to 140 degrees with no pain on 
motion noted and full supination and pronation, but with 
tenderness to palpation directly over the area of the lateral 
epicondyle.  The radiology examination was reported as 
showing a normal right forearm and elbow.  The examiner 
reported a slight soft tissue indentation on the dorsolateral 
aspect of the mid forearm region and that there was no 
tenderness to palpation over the area of the indentation but 
there was some mild tenderness to palpation of the soft 
tissue just distal to the area of the indentation.  The 
impression was old soft tissue injury of the right forearm.

The examiner noted there was evidence of an old soft tissue 
injury in the mid portion of the right forearm but that any 
significant functional limitation related to it was not seen.  
The examiner emphasized that the right wrist and forearm 
injuries were separate and distinct.  The examiner reported 
seeing no weakened movement, excess fatigability or 
incoordination at this time related to the right forearm and 
that there was no objective pain on range of motion testing 
of the right forearm or evidence of muscle atrophy or skin 
changes indicative of disuse.  

The examiner reported no significant problems at this time 
related to the soft tissue injury.  The examiner stated a 
belief that one could not determine with any degree of 
medical certainty that the lateral epicondylitis was 
associated or secondary to any problem with his forearm. 

Criteria

Impairment of supination and pronation (major), loss of (bone 
fusion): the hand fixed in supination or hyper-pronation 
shall be rated 40 percent and with the hand fixed in full 
pronation, 30 percent.  With the hand fixed near the middle 
of the arc or moderate pronation a 20 percent rating is 
provided.  Limitation of pronation: motion lost beyond middle 
of arc shall be rated 30 percent.  Motion lost beyond last 
quarter of arc, the hand does not approach full pronation, 
shall be rated 20 percent.  Limitation of supination to 30° 
or less shall be rated 10 percent disabling.  Diagnostic Code 
5213.  Note: In all the forearm and wrist injuries, codes 
5205 through 5213, multiple impaired finger movements due to 
tendon tie-up, muscle or nerve injury, are to be separately 
rated and combined not to exceed rating for loss of use of 
hand.

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Diagnostic Codes 7803 and 7804.  Note: The 10 percent rating 
will be assigned, when the requirements are met, even though 
the location may be on tip of finger or toe, and the rating 
may exceed the amputation value for the limited involvement.  

Other scars shall be rated on limitation of function of part 
affected.  Diagnostic Code 7805.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  For the forearm, 
pronation 0 to 80 degrees, and supination 0 to 85 degrees.  
38 C.F.R. § 4.71.


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible and that no further duty to assist exists with 
respect to the well grounded claim for increase.  The veteran 
has been provided comprehensive evaluations in connection 
with the claim and other records have been obtained.

The Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.

The Board observes that recently in Fenderson v. West, 12 
Vet. App. 119 (1999), it was held that a claim such as the 
veteran's is properly framed as an appeal from the original 
rating rather than a claim for increase but that in either 
case the veteran is presumed to be seeking the maximum 
benefit allowed by law or regulations.  In Fenderson it was 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder and 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period, classified as "staged ratings".  

The Board notes that although the decision herein included 
consideration of the holding in Fenderson, the veteran has 
not been prejudiced by such discussion in view of the 
decision on the merits.  See for example Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  The disability of the right 
shoulder and the right wrist did not warrant consideration of 
staged ratings in view of facts specific to each disability. 





The disability of the right forearm warrants additional 
discussion in light of the rating scheme selected by the RO 
that compensated the veteran for a symptomatic scar under 
Diagnostic Code 7804 criteria.  At the time of the initial 
rating in 1995, the examiner stated that the veteran had some 
loss of strength in supination and pronation of the forearm 
that was not linked directly to the wrist disability, but the 
level of impairment was not precisely quantified.  Thereafter 
in 1998 a neurology examiner could not identify a separate 
disability of the forearm on the basis of current 
examination.  

The VA examiner in February 1998 in noting separate and 
distinct injury of the forearm and wrist was consistent with 
the neurology examiner in not reporting distinct disability.  
However, it appeared that the previous finding of tenderness 
at the scar area that previously supported a 10 percent 
rating was confirmed.  No other objective finding such as 
limitation of motion or fatigability, incoordination or 
atrophy was reported.  Thus, the Board concludes that the 10 
percent rating under Diagnostic Code 7804 appears to be the 
most reflective of the impairment from the right forearm 
injury.  

No muscle injury was identified to warrant consideration of 
an alternative rating under the criteria for muscle injury 
nor does the record support consideration of separate ratings 
under Esteban v. Brown, 6 Vet. App. 259 (1994) in view of the 
residuals objectively shown the VA examinations.  The Board 
has recognized the wrist impairment separately as reflected 
earlier in this decision.  38 C.F.R. § 4.14.  Thus it is the 
opinion of the Board that the evidence preponderates against 
an increased rating for the right forearm disability at this 
time.  



III.  Entitlement to an initial 
compensable evaluation for a fracture of 
the right navicular.

Factual Background

The veteran filed his initial claim for a disability on the 
right wrist on December 9, 1993.

The RO in July 1994 after review of the veteran's service 
medical records and a recent VA examination granted service 
connection for residuals of a fracture of the right navicular 
(major) that it rated noncompensable under Diagnostic Code 
5215 criteria effective December 9, 1993.

On VA examination in 1994 it was reported that the veteran 
had a previous right wrist fracture and claimed to be all 
right currently.  The examiner reported that the right wrist 
had limitation of motion with flexion to 20 degrees and 
extension to 70 degrees. The diagnosis was history of 
fracture of the right wrist with limitation of motion and 
flexion of the wrist as described.

On a VA examination in October 1995 the examiner stated that 
the veteran definitely had some limitation of dorsiflexion of 
the wrist and could dorsiflex his right hand probably about 
60 degrees

On a VA examination in 1998, the veteran indicated that that 
the wrist was "not too bad".  There was no particular 
functional limitation noted but he reported a feeling of 
fatigue with use of certain hand tools such as a screwdriver.  
He stated that on occasion the right wrist would crack and 
catch with associated momentary shooting type pain throughout 
the right wrist area.

The examiner reported that the right wrist motion 
active/passive was 80 degrees of dorsiflexion, 60 degrees of 
palmar flexion, 35 degrees of ulnar deviation and 25 degrees 
of radial deviation with no swelling or tenderness of the 
wrist noted.  

The examiner reported that the veteran could make a good fist 
in the right hand and oppose the thumb to the remaining 
fingertips satisfactorily.  The examiner stated that no 
significant problems with the wrist were seen on examination.  
The X-ray of the right wrist was reported as showing 
maintained radiocarpal, intercarpal and carpal metacarpal 
joint spaces, normal navicular and bone texture with no 
definite post-traumatic change, and other metacarpal bones 
normal.  The impression was old right navicular fracture, 
healed.

The examiner reported not seeing any significant residual 
functional limitation of the right wrist.  The examiner 
stated that the right wrist and forearm injuries were 
separate and distinct and reported seeing no weakened 
movement, excess fatigability or incoordination at this time 
related to the right wrist.  The examiner reported there was 
no objective pain on range of motion testing of the wrist and 
there was no evidence of muscle atrophy or skin changes 
indicative of disuse or significant problems at this time 
related to the wrist injury. 

Criteria

Ankylosis of the wrist (major) that is unfavorable, in any 
degree of palmar flexion, or with ulnar or radial deviation 
shall be rated 50 percent.  Ankylosis in any other position, 
except favorable, shall be rated 40 percent.  Favorable 
ankylosis in 20° to 30° of dorsiflexion shall be rated 30 
percent.  Note: Extremely unfavorable ankylosis will be rated 
as loss of use of hands under diagnostic code 5125.  
Diagnostic Code 5214.

Wrist, limitation of motion of (major or minor) dorsiflexion 
less than 15°, or palmar flexion limited in line with forearm 
shall be rated 10 percent disabling. Diagnostic Code 5215.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  For the wrist, 
dorsiflexion (extension) of 0 to 70 degrees, and palmar 
flexion 0 to 80 degrees, ulnar deviation 0 to 45 degrees and 
radial deviation 0 to 20 degrees.  38 C.F.R. § 4.71.
Analysis

As a preliminary matter, the Board finds nothing in the 
historical record which would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes of this well grounded claim for increase.  As noted 
previously the RO conscientiously developed the record for 
sources of medical treatment and the VA medical examinations 
completed were thorough and addressed the pertinent 
evaluative criteria.

The veteran's disability is rated currently in accordance 
with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5215, which assesses basically the degree of limitation of 
motion as the primary rating criteria.  In the absence of 
ankylosis, the maximum rating is 10 percent.  The veteran has 
been provided the essential rating criteria.  The Board finds 
the current rating scheme as applied by the RO is appropriate 
for the veteran's disability in view of the diagnosis and 
symptomatology.  Pernorio, supra; 38 C.F.R. §§ 4.20, 4.21 
(1998).  

Applying the pertinent information from the VA examinations 
to the rating schedule criteria leads the Board to conclude 
that a higher evaluation is warranted.  The right wrist 
symptoms, overall, appear to be more than a percentage 
evaluation of 0 percent would contemplate.  Here applying the 
rating schedule liberally results in a 10 percent evaluation 
recognizing a symptomatic disorder characterized by pain and 
limitation of motion but without ankylosis.  The recent 
examination disclosed improved range of motion and that the 
disability as described is shown by a preponderance of the 
evidence to warrant no more than an increased rating to 10 
percent.

The recent examination findings viewed objectively support a 
conclusion that the veteran's right wrist is not ankylosed as 
defined by the rating criteria and ankylosis has not been 
reported.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
they relate to pain and functional loss are generally 
applicable and to the extent they are reported would appear 
to be sufficient for the veteran receive the maximum 
disability rating available under DC 5215 for limitation of 
motion.  

Due consideration is given to the complaint of functional 
loss due to pain.  However, since the highest schedular 
rating for limitation of motion is found to be warranted 
consideration of pain in functional impairment for a higher 
rating is not required.  Johnston v. Brown, 10 Vet. App.80, 
83-84 (1997).


Extraschedular Rating

It is provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  And 
under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience. 

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  It is further provided in 
subsection (c) that in cases in which application of the 
schedule is not understood or the propriety of an 
extraschedular rating is questionable may be submitted to 
Central Office for advisory opinion.  

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
well-documented medical history in VA medical treatment 
records showing little in the way of treatment.  There is 
also evidence of current employment, albeit at another 
occupation reportedly on account of functional limitations 
imposed by his right upper extremity disability components.  




The RO did not consider the claim for an extraschedular 
rating in the first instance and provided the appellant the 
relevant criteria.  Based upon the record, the Board finds 
that referral for approval of an extraschedular evaluation 
was properly denied.  

The Board would point out that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston, 10 Vet. App. at 86.  However, such factors would be 
apparent from the record and necessarily relate to the 
service-connected disability.  See, e.g., Smallwood v. Brown, 
10 Vet. App. 93, 97-98 (1997) and Spurgeon v. Brown, 10 Vet. 
App. 194, 197 (1997).  There does not appear to be probative 
evidence that any nonservice-connected disorders affect his 
right upper extremity disability in such a manner to render 
impractical the application of the regular schedular 
standards.  See for example Johnston, 10 Vet App. at 86-89.  

The regulation provides for an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities, which in this case concerns a right upper 
extremity disability.  The pertinent part of the regulation, 
though somewhat ambiguously worded, appears to contemplate an 
individual rather than a collective disability assessment.  
However, the components individually or collectively do not 
appear to meet essential criteria.  

Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.  This admonition could be read to apply to an 
extraschedular service-connected evaluation.  However, in the 
case at hand, there is nothing probative to support a finding 
that the veteran has such an unusual or exceptional 
disability picture as a result of the service-connected right 
upper extremity disability.  

The most recent examination reports mention work, but it does 
not offer to establish how this change in employment 
established an exceptional or unusual disability picture as a 
result of his right upper extremity disability.  And, the 
Board does not find any extraneous circumstances that could 
be considered exceptional or unusual such as were present in 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993) to warrant a 
different result in view of the veteran's work history and 
treatment for his service-connected disability components as 
reflected in the record.  See also Fleshman v. Brown, 9 Vet. 
App. 548, 552-53 (1996); Shipwash v. Brown, 8 Vet. App. at 
227.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a right shoulder injury is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for status post severe crushing injury of the right forearm 
is denied.

Entitlement to an initial compensable evaluation of 10 
percent for residuals of a fracture of the right navicular is 
granted to the extent indicated, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

